Citation Nr: 1441177	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  10-33 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses, manifested by chronic fatigue syndrome (CFS) and joint and muscle pain.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a right foot 3rd metatarsal fracture, including degenerative joint disease (right foot disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from January 1988 to October 1991.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, that denied service connection for a back disorder and undiagnosed illness manifested by CFS, joint and muscle pain, and memory loss, and granted service connection and an initial 10 percent rating for a right foot disability.  The Veteran filed a timely notice of disagreement as to the denial of his service connection claims and the initial rating assigned to his right foot disability.

In a January 2012 rating decision, the RO granted service connection for spondylolisthesis with degenerative disease of the lumbar spine, and radiculopathy of the left and right lower extremities.  The RO's action represents a full grant of the benefits sought as to the Veteran's claim for service connection for a back disorder, and that issue is no longer in appellate status.

In November 2012, the Veteran, sitting at the RO, testified during a hearing, conducted via video conference, with the undersigned Veterans Law Judge, sitting at the Board's main office in Washington, D.C.  A transcript of the hearing is of record.

In February 2013, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.  

In a May 2014 rating decision, the RO granted service connection for a depressive disorder, unspecified, with anxiety symptoms (claimed as memory loss).  The RO's action represents a full grant of the benefits sought as to the Veteran's claim for service connection for an undiagnosed illness manifested by memory loss, and that issue is no longer in appellate status.

The Board has recharacterized the Veteran's service connection claim on appeal to ensure that it is accurately aligned with the laws and regulations regarding disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses.  See 38 U.S.C.A. § 1117 (West 2002 & Supp. 2013); 38 C.F.R. § 3.317 (2013).

The issue of entitlement to service connection for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses, manifested by CFS and joint and muscle pain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since May 15, 2009, the Veteran's right foot disability has been manifested by objective evidence of painful motion, tenderness, instability, and weakness, commensurate with moderately severe foot disability. 

2.  There is no evidence of severe right foot disability with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, loss of use of either foot, weak foot, claw foot, metatarsalgia, or hallux rigidus.


CONCLUSION OF LAW

The criteria for an initial 20 percent rating, but no higher, for residuals of a right foot 3rd metatarsal fracture, including degenerative joint disease, have been met since May 15, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 4.71a, Diagnostic Code (DC) 5010-5284 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability had worsened in severity would be helpful in establishing the increased rating claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Here, the Veteran was sent a letter in June 2009  that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The June 2009 letter also provided notice as to how VA assigns an appropriate disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All reasonably identified and available VA and non-VA medical records were obtained.  A review of the Veteran's Virtual VA electronic file reveals VA treatment records, dated to May 2014, also considered by AOJ and the Board, in the increased rating claim on appeal.

The Veteran was afforded VA examinations in August 2009 and January 2012 in conjunction with his increased rating claim and the examination reports are of record.  The examination reports are adequate for rating purposes.  The records satisfy 38 C.F.R. § 3.326 (2013). 

The purpose of the Board's February 2013 remand was associate with the file private medical evidence regarding the Veteran's right foot disability, submitted by him at the time of his November 2012 Board hearing.  The RO was also instructed to obtain the Veteran's personnel records.  There has been substantial compliance with the Board's remand, as the private podiatry records, dated in November 2011 and August 2012, with his waiver of initial AOJ review of the records, were associated with his claims file.  The personnel records were also associated with the record.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examinations, and his oral and written statements in support of his claims.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.

Contentions

The Veteran asserts that the severity of his service-connected right foot disability warrants an initial rating in excess of 10 percent.

During his November 2012 Board hearing, the Veteran testified that he sought medical treatment for his right foot approximately every eight months.  See Board hearing transcript at page 2.  He used arch supports and shoe inserts to alleviate pain, along with rest and, on one occasion, had a cortisone injection.  Id. at 3.  

The Veteran was able to sit at work if necessary and "missed a little time" from work due to medical appointments and the need to leave early to rest his foot.  Id. at 4.  He experienced problems if he was on his feet for prolonged periods, that made doing housework difficult.  Id. at 5.  His foot pain was better with inserts, although he did not have inserts for all his shoes, and those he wore around the house did not have them.  Id.  The Veteran was transitioning from work as an electrician into electrical engineering, which required both desk work and being on his feet.  Id. at 16.  He explained that arch supports and shoes prevented his foot from bending but, at the end of the day, he had to relax his feet and, on weekends, no longer hiked and went mountain climbing, as he did in the past.  Id. at 17.

Thus, he asserts that a higher initial rating is warranted for his service-connected right foot disability.




Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id. 

In the case of an increased rating, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran's statements describing the symptoms of his service-connected right foot disability are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment. The court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

VA's policy is to treat actually painful, unstable, or malaligned joints as warranting at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation applies to any service connected joint disability, not just arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. at 33, 43. 

The Veteran's right foot disability is currently rated under DC 5010-5284.  In the assignment of diagnostic code numbers, hyphenated diagnostic codes may be used.  38 C.F.R. § 4.20 (2013).  Injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, with the residual condition added, preceded by a hyphen.  38 C.F.R. § 4.27.  In this case, DC 5010 evaluates traumatic arthritis, and DC 5284 evaluates "other foot disability."

Under Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 (2013).

Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved, with a 10 percent evaluation assigned for limited motion that is noncompensable under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, but in the absence of limitation of motion a compensable rating for degenerative arthritis can be assigned when there is X-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups (10 percent), or X-ray evidence of the same with occasional incapacitating exacerbations (20 percent).  Id. 

Diagnostic Code 5283 pertains to malunion or nonunion of the tarsal and metatarsal bones and Diagnostic Code 5284 pertains to other foot injuries.  Under both diagnostic codes, a 10 percent evaluation is provided for moderate disability, a 20 percent rating is warranted for moderately severe disability, and a 30 percent rating is warranted for severe disability.  38 C.F.R. § 4.71a (2013).  The Notes to Diagnostic Codes 5283 and 5284 indicate that a maximum 40 percent rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a. 

Thus, in order to warrant a rating in excess of the currently assigned 10 percent, the Veteran's symptoms would need to more nearly approximate moderately severe disability.

The terms "mild," "slight," "moderate," and "severe" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2013). 

Actual loss of use of a foot is to be rated 40 percent disabling, as provided by Diagnostic Code 5167.  38 C.F.R. § 4.71a, DC 5167 (2013).

Under Diagnostic Code 5276, severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013).  A 30 percent rating is warranted where unilateral flatfoot is manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the foot, marked inward displacement, and severe spasm of the tendo Achillis on manipulation, that is not improved by orthopaedic shoes or appliances.  Id.




Facts

Private podiatry records, dated from September to December 2008, show that, in September, the Veteran complained of right foot pain, that he rated as a 7 out of 10 on a pain scale, with walking.  He went on a hiking trip a month earlier and developed pain about two weeks ago.  The Veteran went on another hike and his foot pain increased.  His history of a fracture to the third metatarsal was noted, with similar symptoms.  

The Veteran denied numbness, or burning or tingling of the toes, and pointed to the neck of the second metatarsal.  Examination revealed no significant erythema, edema, or ecchymosis.  He had pain upon palpation of the head of the second metatarsal.  There was no pain with palpation or range of motion of the metatarsophalangeal joint and no pain with palpation of the third metatarsal midshaft.  The Veteran had a hypermobile first metatarsal at the metatarsal cuneiform joint with a callus to the plantar medial aspect of the second metatarsal.

Results of X-rays indicated a prior fracture of the third metatarsal that was slightly elevated or in a dorisflex slight malunion position.  There was no significant evidence of fracture to the second metatarsal on current examination.  The assessment was metatarsalgia, probable prestress fracture syndrome of the right foot.  Treatment recommendations included decreased activity.  Over the counter arch supports were provided.  It was thought that the Veteran had transfer pain due to having a hypermobile first metatarsal and pronation syndrome, hopefully relieved with inserts.

A November 2008 private medical report of a magnetic resonance image (MRI) of the Veteran's right foot showed probable subacute to chronic traumatic change involving the second metatarsal and an old healed fracture of the third metatarsal.

The Veteran underwent VA examination of his right foot in August 2009.  His history of right foot third metatarsal fracture in service was noted.  The Veteran reported that he was physically active in service with varied foot pain until 2008, when he experienced foot swelling after hiking in the mountains, for which he saw a podiatrist.  The 2008 podiatric x-rays and MRI were reviewed.  The examiner observed that the podiatrist noted tenderness in the 2nd and 3rd metatarsal shafts, for which orthotics were prescribed.

The Veteran reported progressively worsening low grade pain that increased with weight-bearing activities for which he had a fair response to varied treatments that included cold, ibuprofen, and orthotics.  He complained of forefoot pain, stiffness, and swelling while standing, walking, and at rest; and forefoot fatigability, weakness, and lack of endurance while standing and walking.  The Veteran was able to walk more than a quarter of a mile, but less than one mile.  He used orthotic inserts for right foot pain.

On examination, the Veteran walked with a limping gait.  There was no evidence of right foot swelling.  There was evidence of painful toe motion, tenderness of the 3rd metatarsal and foot pad, forefoot instability and weakness, and abnormal weight-bearing.  There was no right foot deformity.  X-rays of the right foot were reviewed.  

The clinical diagnosis was degenerative joint disease of the right foot.  The examiner opined that the disability had significant occupational effects due to decreased mobility and pain, with severe effects on the Veteran's ability to participate in sports, moderate effects on his ability to complete chores and exercise, and mild effects on his ability to travel, shop and participate in recreational activities.

A November 2011 private podiatry record notes the Veteran's continued complaints of right foot pain with discomfort in the dorsum of the arch.  He rated the pain as a 4 or 5 out of 10 on the pain scale.  On examination, the Veteran had localized pain with palpation of the dorsal aspect of the second metatarsocuneiform joint.  He also had pain with palpation of the third metatarsal.  There was a prominent exostosis at the base of the second metatarsal with no significant erythema, edema, or ecchymosis.  X-rays were reviewed.  The assessment was midfoot arthritis for which a cortisone injection was administered.  

In January 2012, the Veteran underwent VA examination of his right foot disability, described as nonunion or malunion of the tarsal or metatarsal bones.  The Veteran reported that his foot "feels like it binds and locks" if he rolled his foot the wrong way, and that it occasionally went numb, that affected how he walked.  He had to walk in shoes with inserts or his foot was uncomfortable, with pain and numbness.  It was noted that he had a cortisone injection in November 2011.  Uneven surfaces were easier on his foot than flat concrete.  His symptoms were more on the dorsum of the foot.  

On a daily basis, the Veteran had to be careful how he walked and had to wear inserts.  Once a month, his foot flared, that lasted one to two days, and moderately limited activity when "every step hurt", but he was still able to go to work.  The Veteran rated his foot pain as a 7 out of 10 on a pain scale.  He treated his pain with activity precautions, massage, popping the toes, ibuprofen, podiatry treatment, inserts in supportive shoes, and limited activity.  

The examiner reported that the Veteran had moderate malunion or nonunion of the tarsal or metatarsal bones and moderate residuals of a fracture of the 3rd metatarsal.  There were no toe or foot deformities and the right foot was nontender.  There was full motor strength of ankle dorsiflexion and plantar flexion, and great toe extension.  X-rays showed degenerative or traumatic arthritis of the right foot and malunion of the 3rd metatarsal.

According to the examiner, the Veteran's foot condition impacted his ability to work in that the Veteran had to constantly be deliberate as to how he walked, and needed to walk on the outer border of his right foot to avoid exacerbations.  The Veteran also experienced foot flares once a month, that lasted 1 to 2 days.

An August 2012 private podiatry record indicates that the Veteran had lateral column pain including arthritis to the second and third metatarsal cuneiform joints and current second metatarsalgia with stress fracture related to his hypermobile first ray.  He wore orthotics and appropriate shoes in the past, but still developed transfer problems in his foot because of the hypermobile first ray.  The Veteran understood that stabilizing the first ray to an orthotic could cause more degenerative changes to the first metatarsophalangeal joint and surgical opinions were reviewed.

Analysis

Here, the Board finds that the credible and objective evidence suggests that an initial 20 percent disability evaluation for the Veteran's right foot disability might be in order.  The private podiatry records, dated from 2008 to 2012, describe the Veteran's ongoing treatment for right foot pain that he rated as high as a 7 out of 10 on a pain scale.  As mentioned above, the August 2009 VA examiner noted the Veteran's report of foot pain and that right foot disability had significant effects on his ability to work and moderately affected his ability to perform chores and exercise, with objective evidence of 3rd metatarsal and footpad tenderness and forefoot instability with a limping gait and abnormal weight-bearing.

The January 2012 VA examiner noted that the Veteran had to be deliberate in how he walked and had to walk on the outer border of the right foot to avoid exacerbations.  

The Veteran's swelling, tenderness, weakness, and pain, more nearly approximate moderately severe foot disability under DC 5010-5284, or DC 5283. 

The Board further finds that a higher initial evaluation, above 20 percent, is not warranted for the Veteran's right foot disability under Diagnostic Code 5284 or 5283.  There are X-ray findings of a degenerative or traumatic arthritis in the right foot, as well as reports of pain, stiffness, weakness, and discomfort.  Such findings are commensurate with a moderately severe right foot disability commensurate with a 20 percent rating under DC 5284 and 5283.  However, the Veteran is able to walk between one quarter and one mile.  The evidence does not suggest any impairment that is consistent with severe disability in the right foot under DC 5284 or 5283 such as to warrant a 30 percent rating.

The VA General Counsel held that if a disability rating was established under DC 5284, the availability of a separate rating under DC 5003/5010 and the applicability of sections 4.40, 4.45, and 4.59 depended upon the manifestations compensated under DC 5284.  VAOPGCPREC 9-98.  It is noted that DC 5284 does not specifically contemplate limitation of motion.  However, VA's General Counsel has held that depending on the nature of the foot injury, Diagnostic Code 5284 (foot injuries) may involve limitation of motion and would require consideration of 38 C.F.R. §§ 4.40, 4.45.  Id. 

In the present claim, the Board finds that the Veteran's rating under DC 5284 contemplates his pain upon motion (i.e. when walking on flat surfaces) and difficulty with adapting to flat concrete, as noted generally by the January 2012 VA examiner .  In finding that the Veteran's disability warrants an initial 20 percent rating, the Board has considered DeLuca factors, as noted in the VA examination reports, as well as the Veteran's testimony.  See also Mitchell, supra.

In addition, there is no evidence of pes planus or plantar fasciitis such as to warrant a higher rating under Diagnostic Code 5276.  38 C.F.R. § 4.71a (2013).  Under DC 5276, 30 percent disability evaluation is warranted for pronounced unilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities. 

However, overall, the evidence does not support a finding of pronounced plantar fasciitis in the right foot commensurate with a 30 percent rating under DC 5276.  The Veteran has used shoe inserts in the past and reported having pain and tenderness on palpation of his forefoot.  In the Veteran's case, there is no evidence of deformity.  The August 2009 and January 2012 VA examiners indicated that there was no deformity in the right foot. 

Although the August 2009 VA examiner report abnormal weight bearing, the Board finds that the Veteran has not been shown to meet the criteria for 30 percent evaluation under Diagnostic Code 5276.

The Veteran's foot disability does not approximate actual loss of use of the right foot or toes.  The evidence shows that he is able to stand and walk for prolonged periods and distances without assistance.  See 38 C.F.R. § 4.71a, DC 5167, 5170, 5172 (2013). 

The Board has also considered entitlement to a separate or higher evaluation under Diagnostic Codes 5277 (weak foot), 5278 (claw foot), 5279 (metatarsalgia (Morton's disease)), 5281 (hallux rigidus), and 5282 (hammer toe).  38 C.F.R. § 4.71a (2012). However, there is no objective medical evidence showing symptomatology analogous to weak foot, claw foot, metatarsalgia, hallux rigidus, or hammer toe.  Thus, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent under any of these diagnostic codes. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40 , 4.45, 4.59, and the holdings in DeLuca.  However, the Veteran has not been found to have additional loss of motion due to the functional factors in 38 C.F.R. §§ 4.40, 4.45 and he is in receipt of more than the minimum compensable rating as contemplated by 38 C.F.R. § 4.59. 

In this regard, he has not been found to have additional loss of motion due to weakened movement, excess fatigability, incoordination, pain or flare-ups.  The January 2012 VA examiner noted that the Veteran had foot flares that lasted one to two days a month and moderately limited activity, when every step was painful, but was able to go to work.  Pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  See Mitchell v. Shinseki, supra.

As such, the Board concludes that an initial 20 percent rating, but not higher, is warranted for the Veteran's right foot disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, DC 5010-5284.

Extraschedular Considerations

The Board has also considered whether the Veteran's right foot disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular rating if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. at 339.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular rating when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here the Board has considered Mittleider and attributed all potentially service-connected symptoms to his service-connected right foot disability before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The manifestations of the Veteran's disability include painful foot motion, weakness, incoordination, and limited motion.  The rating schedule contemplates these symptoms.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5284.  The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage ratings. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.

Although the Veteran testified that he missed "a little time" from work because of medical appointments regarding his right foot and the need to leave early to rest his foot (see Board hearing transcript at page 4), he submitted no evidence to corroborate lost time, i.e., sick leave slips, wage receipts, etc.  The evidence does not show marked interference with employment or frequent hospitalization as a result of the Veteran's right foot disability that would warrant consideration of referral for an extraschedular rating. 

Because there are no manifestations of the Veteran's disabilities that are outside the rating criteria, referral for extra-schedular rating is not warranted.

The Board notes that, under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. at 181, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions

Total Rating Based Upon Individual Unemployability Due to Service-Connected Disabilities (TDIU)

The Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the record reveals that the Veteran told VA examiners, most recently in May 2014, that he worked full time, currently as an engineering technician.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.

Finally, in view of the holding in Fenderson, and, based upon the record, the Board finds that at no time since the Veteran filed his initial claim for service connection has the disability on appeal been more disabling than as currently rated under the present decision of the Board.


ORDER

An initial 20 percent rating for residuals of a right foot 3rd metatarsal fracture, including degenerative joint disease, is granted from May 15, 2009.

REMAND

In his May 2009 claim for VA benefits, the Veteran reported that he was exposed to sarin and cyclosarin.  He indicated that, while participating in Operation Desert Storm/Desert Shield, he was exposed to nerve agent demolition at Khyamisiya, Iraq.

Recently obtained service personnel records show that the Veteran served in Southwest Asia (Saudi Arabia) from December 18, 1990 to May 5, 1991 but do not discuss if he was exposed to sarin or cyclosarin gas.  Efforts should be made to determine his exposure to these substances while serving in Southwest Asia.

In February 2013, the Board found a January 2012 VA examiner's opinion confusing and speculative regarding the Veteran's claim for service connection for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses, manifested by CFS and joint and muscle pain.

The Board directed that the Veteran be scheduled for appropriate VA examinations, i.e., internal medicine, neurological, to determine the etiology of his claimed residuals of exposure to hazardous materials, including CFS, and joint and muscle pain due to an undiagnosed illness.

In March 2013, the Veteran underwent VA examiner for CFS and the examiner opined that the Veteran did not have CFS.

The Veteran cancelled a VA examination scheduled for August 5, 2013, as he was going to be out of town for work, according to a computer record of medical appointments.  The examination was evidently re-scheduled and the Veteran failed to report for a VA examination scheduled on August 16, 2013 with the January 2012 VA examiner.  

Nevertheless, the examiner reviewed the Veteran's medical records and, in August 2013, reiterated that the Veteran's "conditions [as of January 2012] more likely than not reflected conditions with a clear and specific etiology and diagnosis, or a diagnosable chronic multisymptom illness with a partially explained etiology and not any other unexplained chronic illness."  The examiner noted that the March 2013 VA examination rendered no diagnosis of CFS or other unexplained chronic illness.  

The examiner stated that the Veteran's "surgical residuals [of the left shoulder are] not related to military service BECAUSE I find no records of a [left] shoulder condition in the [service treatment records] and the Veteran did not have shoulder surgery until 2008."  Then the examiner observed that "[w]hether the [V]eteran's strain of both hands, [right] shoulder condition and idiopathic chronic fatigue are related to military service I cannot state without resorting to mere speculation BECAUSE I find no record of these conditions in [the service treatment records.]"  This is an insufficient medical opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

Here, the Board is of the opinion that the Veteran should be provided with one more opportunity to undergo VA examination regarding his service connection claim.  He should be advised that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Albuquerque, New Mexico, and the Rio Rancho Community Based Outpatient Clinic (CBOC), dated since May 2014, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Department of the Army, the Joint Services Records Research Center (JSRRC), the United States Chemical Materials Agency, the Office of Surgeon General (OSG), and any other appropriate federal agency, and determine if the Veteran's unit was exposed to sarin or cyclosarin, or other toxic substances, while serving in Southwest Asia from December 18, 1990 to May 5, 1991.  

Efforts to obtain this information should continue until it is obtained, unless it is reasonably certain that it does not exist or that further efforts would be futile.

If any requested records cannot be obtained, the Veteran should be informed of the missing records, of the efforts made to obtain them, and of any further actions that will be taken with regard to his claim.

2. Obtain all medical records regarding the Veteran's treatment at the VAMC in Albuquerque and at the Rio Rancho CBOC, dated since May 2014, and from any additional VA and non-VA medical provider identified by him.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3. After accomplishing the development requested above, schedule the Veteran for appropriate VA examination(s), i.e. internal medical, neurological, by a physician (other than the January 2012 examiner) to determine the etiology of his claimed residuals of exposure to hazardous materials including a medical unexplained chronic multisymptom illness, or undiagnosed illness manifested by joint pain and fatigue.  The claims file should be made available to the examiner(s) for review in connection with the examination(s).  All indicated tests and studies should be performed and all clinical findings reported in detail.  Based on a review of the claims file and examination findings, the examiner(s) is(are) requested to answer the following questions:

a. Does the Veteran have a medically unexplained chronic multisymptom illness, or undiagnosed illness?  If so, the examiner(s) is(are) requested, for each identified disorder, to provide an opinion as to whether it at least as likely as not (a 50 percent or higher degree of probability) had its clinical onset in service or is otherwise related to the Veteran's service, including his claimed exposure to environmental hazards during the Persian Gulf War.

b. Reasons should be provided for all opinions rendered.  The examiner should reconcile any opinion with the Veteran's November 2012 hearing testimony, and the January 2012 VA examiner's diagnosis of idiopathic chronic fatigue.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for muscle and joint pain, and fatigue, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4. In the event that the Veteran does not report for any scheduled examination(s), documentation must be obtained that shows that notice scheduling the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination(s) must be placed in the Veteran's claims file.

5. Review the expanded record and determine if the benefits on appeal can be granted.  If not, provide the Veteran and his representative with a supplemental statement of the case and an opportunity to respond.  Then return the case to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


